NON-FINAL REJECTION, FIRST DETAILED ACTION
		Status of Prosecution
The present application, 17/154,628 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on January 21, 20 21 claims priority to Chinese application CN202011593373.6 filed December 29, 2020.
Claims 1-20 are pending and all are rejected. Claims 1, 7 and 14 are independent claims.
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “screen recording session and audio module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 and 20 are rejected under 35 USC. § 103 as being anticipated by Barker et al. (“Barker”), United States Patent 8,191,152, published on May 29, 2012.

As to Claim 14, Barker teaches:  A method, comprising: 
determining that a screen recording session captures personal content associated with a user of a wireless device (Barker: col. 8, lines 15-18, private data is detected by a programmed tax preparation application [412]; col. 17, lines 34-37, the communications interfaces may be wireless for the devices), the personal content captured as part of media content processed by the wireless device (Barker: col. 2, lines 1-10, as an example use case, users may record a video of their tax interview process online (a media content)); 
generating a user screen recording having a user authorization access level, the user screen recording including the media content (Barker: col. 8, lines 16-19, a level of privacy may be indicated by the user), as well as the personal content unaltered for user review of the user screen recording (Barker: col. 8, lines 43-47, a first video is generated, which is unaltered at this stage; Examiner notes that the “for user review…” language is nonfunctional descriptive language); and 
generating a shareable screen recording having a share authorization access level, the shareable screen recording including the media content, as well as the personal content obfuscated (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]).
  
As to Claim 15, Barker teaches the elements of Claim 14. 
Barker further teaches: wherein the media content is digital image content displayed on a display screen of the wireless device (Barker: col. 7, lines 20-25, the application is displayed on a monitor [418]), and the personal content is captured as part of digital image content (Barker: col. 2, lines 1-10, as an example use case, users may record a video of their tax interview process online (a media content) .  

As to Claim 16, Barker teaches the elements of Claim 15. 
Barker further teaches: capturing the digital image content that is displayed on the display screen with a camera device of the wireless device (Barker: col. 8, lines 28-33, the video is generated by capture or generation tool, which is a camera), and 
wherein the screen recording session captures the personal content as part of the digital image content from the camera device (the personal content is part of the digital content captured of the video).  

As to Claim 17, Barker teaches the elements of Claim 15. 
Barker further teaches: further comprising: obscuring the personal content captured as part of digital image content to prevent a visual display of the personal content during playback of the shareable screen recording  (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]).

As to Claim 20, Barker teaches the elements of Claim 14. 
Barker further teaches: further comprising: identifying the personal content as a type of personally identifiable information from a non-disclosable information list (Barker: col. 8, lines 16-19, the user is able to designate different types of data with different levels, or types).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. 
Claims 1-2, 5-9 and 12-13 are rejected under 35 USC. § 103 as being unpatentable over Balasbramanian et al. (“Balasbramanian”), United States Patent Application Publication 2020/0050983, published on February 13, 2020 in view of Barker et al. (“Barker”), United States Patent 8,191,152, published on May 29, 2012.

As to Claim 1, Balasbramanian teaches: A wireless device, comprising: 
a display screen to display digital image content (Balasbramanian: par. 0115, one or more display monitors); 
an audio module to process audio data (Balasbramanian: par. 0110, external audio may be captured by the system [200]); 
a screen recording session configured to capture the digital image content and the audio data (Balasbramanian: pars. 0044, 0110, recorder system [200] is configured to record screen captures and information including audio); 
a content control module implemented at least partially in hardware and configured to (Balasbramanian: par. 0032, a processor may perform the various operations): 
determine that the screen recording session captures personal content associated with a user of the wireless device, the personal content captured as part of the digital image content or the audio data (Balasbramanian: par. 0031, the recorder may selectively blur a portion of the raw recordings captured, based on a pre-defined rule (that would indicate sensitive information, or personal content); 
generate a user screen recording the user screen recording including one or more of the digital image content and the audio data, as well as the personal content unaltered for user review of the user screen recording (Balasbramanian: par. 0016, raw recordings of the plurality of screen captures is recorded (A/V) ; and 
generate a shareable screen recording the shareable screen recording including the personal content obfuscated and one or more of the digital image content and the audio data (Balasbramanian: Fig. 24,  par. 0201-03, the user name is masked in the screen recording capture).  


    PNG
    media_image1.png
    485
    662
    media_image1.png
    Greyscale

Balasbramanian may not explicitly teach: generate a user screen recording having a user authorization access level, the user screen recording including one or more of the digital image content and the audio data, as well as the personal content unaltered for user review of the user screen recording; and 
generate a shareable screen recording having a share authorization access level, the shareable screen recording including the personal content obfuscated and one or more of the digital image content and the audio data.  
Barker teaches in general concepts related to generating tax preparation videos such that non-private information is viewable, but not private information (Barker: Abstract). Specifically, Barker teaches that the private data related to a first person includes private or sensitive financial data related to that first person (Barker: col. 8, lines 4-9, private data is viewable by the first person). The first person may indicate the level of privacy as well (Barker: col. 8, lines 16-19). When the video created with the sensitive data of the first person is viewed by a second person, the sensitive data is blurred or masked (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]). Examiner asserts that the user and share authorization access levels are therefore related to whether it is the original user (user authorization access level) or a user other than the first person (share authorization access level).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Balasbramanian device by implementing the authorization access levels as taught and disclosed by Barker. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for a sharing of videos while maintaining privacy and misappropriation of information and identity theft (Barker: col. 4, lines 10-14).

As to Claim 2, Balasbramanian and Barker teach the elements of Claim 1.
Barker further teaches: wherein the content control module is configured to obscure the personal content captured as part of the digital image content to prevent a visual display of the personal content during playback of the shareable screen recording (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]).  

As to Claim 5, Balasbramanian and Barker teach the elements of Claim 1.
Balasbramaian further teaches: a camera device to capture the digital image content that is displayed on the display screen (Balasbramaian: par. 0110, the recorder is able to capture video).
Barker further teaches: further comprising: wherein the content control module is configured to: 
determine that the personal content is captured as part of the digital image content during the screen recording session (Barker: col. 11, lines 37-30, the personal data is identified); and 
obscure the personal content captured as part of the digital image content to prevent a visual display of the personal content during playback of the shareable screen recording (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]).  

As to Claim 6, Balasbramanian and Barker teach the elements of Claim 1.
Barker further teaches: wherein the content control module is configured to identify the personal content as a type of personally identifiable information from a non-disclosable information list (Barker: col. 8, lines 16-19, the user is able to designate different types of data with different levels, or types).

As to Claim 7, Balasbramanian teaches:
displaying a digital image content on a display screen of a wireless device (Balasbramanian: par. 0115, one or more display monitors; par. 0237, a wireless communication device);
processing audio data with an audio module of the wireless device (Balasbramanian: par. 0110, external audio may be captured by the system [200]); 
determining that a screen recording session captures personal content associated with a user of the wireless device, the personal content captured as part of the digital image content or the audio data  (Balasbramanian: pars. 0044, 0110, recorder system [200] is configured to record screen captures and information including audio; par. 0031, the recorder may selectively blur a portion of the raw recordings captured, based on a pre-defined rule (that would indicate sensitive information, or personal content); and 
generating a shareable screen recording, the shareable screen recording including the personal content obfuscated and one or more of the digital image content and the audio data (Balasbramanian: Fig. 24,  par. 0201-03, the user name is masked in the screen recording capture).
Balasbramanian may not explicitly teach: generating a shareable screen recording having a share authorization access level, the shareable screen recording including the personal content obfuscated and one or more of the digital image content and the audio data 
Barker teaches in general concepts related to generating tax preparation videos such that non-private information is viewable, but not private information (Barker: Abstract). Specifically, Barker teaches that the private data related to a first person includes private or sensitive financial data related to that first person (Barker: col. 8, lines 4-9). The first person may indicate the level of privacy as well (Barker: col. 8, lines 16-19). When the video created with the sensitive data of the first person is viewed by a second person, the sensitive data is blurred or masked (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]). Examiner asserts that the user and share authorization access levels are therefore related to whether it is the original user (user authorization access level) or a user other than the first person (share authorization access level).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Balasbramanian device by implementing the authorization access levels as taught and disclosed by Barker. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for a sharing of videos while maintaining privacy and misappropriation of information and identity theft (Barker: col. 4, lines 10-14).
  
As to Claim 8, Balasbramanian and Barker teach the elements of Claim 7.
Balasbramanian and Barker further teach: further comprising: generating a user screen recording having a user authorization access level, the user screen recording including one or more of the digital image content and the audio data (Barker: col. 8, lines 4-9, private data is viewable by the first person), as well as the personal content unaltered for user review of the user screen recording (Balasbramanian: par. 0016, raw recordings of the plurality of screen captures is recorded (A/V)).  

As to Claim 9, Balasbramanian and Barker teach the elements of Claim 7.
Barker further teaches: further comprising: obscuring the personal content captured as part of the digital image content to prevent a visual display of the personal content during playback of the shareable screen recording (Barker: col. 11, lines 37-30, the private data 417p is blurred using mask element [508]).  

As to Claim 12, it is rejected for similar reasons as Claim 5.
As to Claim 13, it is rejected for similar reasons as Claim 6.

B. 
Claims 3-4 and 10-11 are rejected under 35 USC. § 103 as being unpatentable over Balasbramanian et al. (“Balasbramanian”), United States Patent Application Publication 2020/0050983, published on February 13, 2020 in view of Barker et al. (“Barker”), United States Patent 8,191,152, published on May 29, 2012 in further view of Johnson, JR. et al. (“Johnson”), United States Patent Application Publication 2020/0143821, published on May 7, 2020.

As to Claim 3, Balasbramanian and Barker teach the elements of Claim 1.
Balasbramanian and Barker may not explicitly teach: wherein the content control module is configured to generate the shareable screen recording to mute an audio output of the audio data during playback of the shareable screen recording to prevent revealing the personal content captured as part of the audio data.  
Johnson teaches in general concept related to protecting sensitive audio information in a recording (Johnson: Abstract). Specifically, Johnson teaches that in a customer service environment, calls are recorded between callers and customer service representatives (Johnson: par. 0049, the recordings are stored in a database [412]). Sensitive information is identified in the calls, which can include personal information (Johnson: par. 0054). When the request is made to access the call, a determination is made as to whether the person accessing has the authorization level to listen to the call; if not, the sensitive information is removed and if so it is accessible (Johnson: par. 0055).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Balasbramanian-Barker device by implementing the masking to the audio information as taught and disclosed by Johnson. Such a person would have been motivated to do so with a reasonable expectation of success to maintaining privacy and misappropriation of information and identity theft (Johnson: par. 0003).

As to Claim 4, Balasbramanian and Barker teach the elements of Claim 1.
Balasbramaian further teaches: a microphone to detect external audio content that is processed as the audio data (Balasbramaian: par. 0110, the recorder is able to capture external audio).
Balasbramanian and Barker may not explicitly teach: further comprising: wherein the content control module is configured to: 
determine that the personal content is captured as the external audio content during the screen recording session; and 
generate the shareable screen recording to mute an audio output of the audio data during playback of the shareable screen recording to prevent revealing the personal content.  
Johnson teaches in general concept related to protecting sensitive audio information in a recording (Johnson: Abstract). Specifically, Johnson teaches that in a customer service environment, calls are recorded between callers and customer service representatives (Johnson: par. 0049, the recordings are stored in a database [412]). Sensitive information is identified in the calls, which can include personal information (Johnson: par. 0054). When the request is made to access the call, a determination is made as to whether the person accessing has the authorization level to listen to the call; if not, the sensitive information is removed and if so it is accessible (Johnson: par. 0055). The sensitive information is “removed” (which Examiner asserts is a “muting” of the audio output (Johnson: par. 0057).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Balasbramanian-Barker device by implementing the masking to the audio information as taught and disclosed by Johnson. Such a person would have been motivated to do so with a reasonable expectation of success to maintaining privacy and misappropriation of information and identity theft (Johnson: par. 0003).

As to Claim 10, it is rejected for similar reasons as Claim 3.

As to Claim 11, Balasbramanian and Barker teach the elements of Claim 7.
Balasbramaian further teaches: detecting external audio content with a microphone of the wireless device, the external audio content being processed as the audio data.
Balasbramanian and Barker may not explicitly teach: determining that the personal content is captured as the external audio content during the screen recording session; and 
generating the shareable screen recording to mute an audio output of the audio data during playback of the shareable screen recording to prevent revealing the personal content.  
Johnson teaches in general concept related to protecting sensitive audio information in a recording (Johnson: Abstract). Specifically, Johnson teaches that in a customer service environment, calls are recorded between callers and customer service representatives (Johnson: par. 0049, the recordings are stored in a database [412]). Sensitive information is identified in the calls, which can include personal information (Johnson: par. 0054). When the request is made to access the call, a determination is made as to whether the person accessing has the authorization level to listen to the call; if not, the sensitive information is removed and if so it is accessible (Johnson: par. 0055). The sensitive information is “removed” (which Examiner asserts is a “muting” of the audio output (Johnson: par. 0057).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Balasbramanian-Barker device by implementing the masking to the audio information as taught and disclosed by Johnson. Such a person would have been motivated to do so with a reasonable expectation of success to maintaining privacy and misappropriation of information and identity theft (Johnson: par. 0003).

C. 
Claims 18-19 are rejected under 35 USC. § 103 as being unpatentable over Barker et al. (“Barker”), United States Patent 8,191,152, published on May 29, 2012 in further view of Johnson, JR. et al. (“Johnson”), United States Patent Application Publication 2020/0143821, published on May 7, 2020.

As to Claim 18, Barker teaches the elements of Claim 14.
Barker may not explicitly teach: wherein the media content is audio data, and the personal content is captured as part of the audio data.  
Johnson teaches in general concept related to protecting sensitive audio information in a recording (Johnson: Abstract). Specifically, Johnson teaches that in a customer service environment, calls are recorded between callers and customer service representatives (Johnson: par. 0049, the recordings are stored in a database [412]). Sensitive information is identified in the calls, which can include personal information (Johnson: par. 0054). When the request is made to access the call, a determination is made as to whether the person accessing has the authorization level to listen to the call; if not, the sensitive information is removed and if so it is accessible (Johnson: par. 0055).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Barker device by implementing the masking to the audio information as taught and disclosed by Johnson. Such a person would have been motivated to do so with a reasonable expectation of success to maintaining privacy and misappropriation of information and identity theft (Johnson: par. 0003).

As to Claim 19, Barker teaches the elements of Claim 18.
Barker may not explicitly teach: generating the shareable screen recording to mute an audio output of the audio data during playback of the shareable screen recording to prevent revealing the personal content captured as part of the audio data.  
Johnson teaches in general concept related to protecting sensitive audio information in a recording (Johnson: Abstract). Specifically, Johnson teaches that in a customer service environment, calls are recorded between callers and customer service representatives (Johnson: par. 0049, the recordings are stored in a database [412]). Sensitive information is identified in the calls, which can include personal information (Johnson: par. 0054). When the request is made to access the call, a determination is made as to whether the person accessing has the authorization level to listen to the call; if not, the sensitive information is removed and if so it is accessible (Johnson: par. 0055).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Barker device by implementing the masking to the audio information as taught and disclosed by Johnson. Such a person would have been motivated to do so with a reasonable expectation of success to maintaining privacy and misappropriation of information and identity theft (Johnson: par. 0003).

Conclusion
Additional relevant prior art noted but not relied upon include:
Agrawal et al., US Patent Publication 2019/0073490, published on March 7, 2019 (describing contextual content being masked during a video conference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174